The defendant appealed from an order of the court below making additional parties defendant. The power of the judge to make additional parties to an action is well settled, and it does not appear that the order appealed from will change the cause of action or work injustice to the appellant. Tillery v. Candler, 118 N.C. 888, 24 S.E. 709; Mills v.Callahan, 126 N.C. 756, 36 S.E. 164; Bernard v. Shemwell, 139 N.C. 446,52 S.E. 64; Joyner v. Fiber Co., 178 N.C. 634, *Page 426 101 S.E. 373; Barbee v. Cannady, 191 N.C. 529, 132 S.E. 281;Wilmington v. Board of Education, 210 N.C. 197, 185 S.E. 767.
As was said in Bernard v. Shemwell, supra, "It can very rarely happen that making an additional party will be a serious prejudice, and hence such orders are usually discretionary and not reviewable."
Appeal dismissed.